UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORTS TO STOCKHOLDERS. Managements discussion of Fund performance BY MFC Global Investment Management (U.S.), LLC During the 12 months ended October 31, 2010, the S&P 500 Index finished with a return of 16.52%, while the average large-cap blend fund monitored by Morningstar, Inc. recorded a 15.61% result. After pushing above the 1,200 level in late April, the S&P 500 Index fell sharply during May and June, hampered in part by fresh concerns about sovereign debt in the eurozone, along with disappointing economic data in the United States. Those concerns eased in July, largely because of solid second quarter corporate earnings. The market was further supported later in the summer when the Federal Reserve Board indicated its intention to implement a second round of quantitative easing in an effort to lower interest rates further and stimulate U.S. economic activity. Stock prices responded quite positively to this announcement, rising steadily without a serious setback during the final two months of the period. During the year, John Hancock Sovereign Investors Funds Class A shares returned 9.12% at net asset value. Stock selection in information technology, materials and health care worked against the Funds results, as did a combination of weak picks and an underweighting in the strong-performing consumer discretionary sector. In technology, underweighting Apple, Inc. and overweighting Hewlett-Packard Co. hindered Fund performance. Other detractors included energy services provider Halliburton Company, which was sold, DENTSPLY International, Inc., a supplier of products for the dental market, and brokerage holding The Charles Schwab Corp. Conversely, the Funds results were aided by security selection in utilities and an overweighting in industrials. Natural gas utility Questar Corp. saw healthy production growth from its exploration and production division, which was spun off as a separate company, QEP Resources, Inc. in July. Two holdings in the industrials sector, Emerson Electric Company and Caterpillar, Inc., also were notable contributors, along with Darden Restaurants, Inc. and an underweighted stake in Bank of America Corp. The last two stocks were sold from the Funds portfolio. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Sovereign Investors Fund | Annual report A look at performance For the period ended October 31, 2010 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 2 1-year 5-year 10-year inception 2 Class A 3.66 0.95 0.18  3.66 4.82 1.77  Class B 3.40 0.98 0.13  3.40 5.01 1.28  Class C 7.38 1.28 0.01  7.38 6.55 0.09  Class I 1 9.56 2.48  3.17 9.56 13.04  24.10 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.31%, Class B  2.01%, Class C  2.01% and Class I  0.79%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I shares prospectus. 2 From 12-1-03. Annual report | Sovereign Investors Fund 7 A look at performance Period Without With maximum beginning sales charge sales charge Index Class B 2 10-31-00 $10,128 $10,128 $9,983 Class C 2 10-31-00 9,991 9,991 9,983 Class I 3 12-1-03 12,410 12,410 12,707 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of 10-31-10. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I shares prospectus. 8 Sovereign Investors Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2010 with the same investment held until October 31, 2010. Account value Ending value Expenses paid during on 5-1-10 on 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $970.90 $5.91 Class B 1,000.00 967.40 9.47 Class C 1,000.00 966.80 9.32 Class I 1,000.00 972.30 4.08 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Sovereign Investors Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2010, with the same investment held until October 31, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-10 on 10-31-10 period ended 10-31-10 1 Class A $1,000.00 $1,019.20 $6.06 Class B 1,000.00 1,015.60 9.70 Class C 1,000.00 1,015.70 9.55 Class I 1,000.00 1,021.10 4.18 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.19%, 1.91%, 1.88% and 0.82% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Sovereign Investors Fund | Annual report Portfolio summary Top 10 Holdings 1 International Business Machines Corp. 3.6% United Technologies Corp. 2.8% Exxon Mobil Corp. 3.4% JPMorgan Chase & Company 2.5% PepsiCo, Inc. 3.2% General Electric Company 2.5% Microsoft Corp. 3.1% U.S. Bancorp 2.4% Abbott Laboratories 2.8% Illinois Tool Works, Inc. 2.4% Sector Composition Information Technology 20% Health Care 10% Financials 17% Materials 3% Industrials 15% Telecommunication Services 1% Consumer Discretionary 11% Utilities 1% Consumer Staples 10% Short-Term Investments & Other 2% Energy 10% 1 As a percentage of net assets on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 10-31-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Sovereign Investors Fund 11 Funds investments As of 10-31-10 Shares Value Common Stocks 98.18% (Cost $415,490,950) Consumer Discretionary 11.04% Auto Components 0.54% Johnson Controls, Inc. 87,000 3,055,440 Hotels, Restaurants & Leisure 3.27% Marriott International, Inc., Class A (L) 160,391 5,942,487 McDonalds Corp. 163,000 12,676,510 Multiline Retail 1.99% Target Corp. 218,000 11,322,920 Specialty Retail 3.56% Lowes Companies, Inc. 269,000 5,737,770 Tiffany & Company (L) 63,000 3,339,000 TJX Companies, Inc. 243,000 11,151,270 Textiles, Apparel & Luxury Goods 1.68% VF Corp. 115,000 9,572,600 Consumer Staples 10.59% Beverages 3.25% PepsiCo, Inc. 282,825 18,468,473 Food Products 2.10% Archer-Daniels-Midland Company 358,000 11,928,560 Household Products 1.53% The Procter & Gamble Company 137,000 8,709,090 Personal Products 1.48% Avon Products, Inc. 276,000 8,404,200 Tobacco 2.23% Philip Morris International, Inc. 217,050 12,697,425 Energy 10.04% Energy Equipment & Services 0.98% Helmerich & Payne, Inc. (L) 130,000 5,561,400 Oil, Gas & Consumable Fuels 9.06% EOG Resources, Inc. 87,000 8,327,640 Exxon Mobil Corp. 290,000 19,276,300 Occidental Petroleum Corp. 140,000 11,008,200 Royal Dutch Shell PLC, ADR (L) 199,000 12,921,070 12 Sovereign Investors Fund | Annual report See notes to financial statements Shares Value Financials 17.13% Capital Markets 6.16% Franklin Resources, Inc. 98,000 11,240,600 State Street Corp. 210,000 8,769,600 T. Rowe Price Group, Inc. (L) 178,500 9,865,695 The Charles Schwab Corp. 334,000 5,143,600 Commercial Banks 4.18% Cullen/Frost Bankers, Inc. (L) 193,000 10,120,920 U.S. Bancorp 565,000 13,661,700 Diversified Financial Services 2.52% JPMorgan Chase & Company 380,740 14,327,246 Insurance 4.27% Aflac, Inc. 117,400 6,561,486 Chubb Corp. 121,000 7,020,420 MetLife, Inc. 265,000 10,687,450 Health Care 9.92% Health Care Equipment & Supplies 2.89% Becton, Dickinson & Company 110,000 8,307,200 DENTSPLY International, Inc. (L) 258,000 8,098,620 Pharmaceuticals 7.03% Abbott Laboratories 310,000 15,909,200 Johnson & Johnson 128,000 8,149,760 Merck & Company, Inc. 166,000 6,022,480 Teva Pharmaceutical Industries, Ltd., SADR 191,000 9,912,900 Industrials 14.91% Aerospace & Defense 3.74% General Dynamics Corp. 82,000 5,585,840 United Technologies Corp. 210,000 15,701,700 Electrical Equipment 2.25% Emerson Electric Company 233,000 12,791,700 Industrial Conglomerates 4.61% 3M Company 144,000 12,127,680 General Electric Company 878,350 14,071,167 Machinery 4.31% Caterpillar, Inc. (L) 140,200 11,019,720 Illinois Tool Works, Inc. 296,000 13,527,200 Information Technology 19.80% Communications Equipment 2.13% Cisco Systems, Inc. (I) 530,000 12,099,900 Computers & Peripherals 4.35% Apple, Inc. (I) 39,600 11,914,452 EMC Corp. (I) 170,000 3,571,700 Hewlett-Packard Company 220,000 9,253,200 Internet Software & Services 4.92% Google, Inc., Class A (I) 12,060 7,392,659 International Business Machines Corp. 143,300 20,577,880 See notes to financial statements Annual report | Sovereign Investors Fund 13 Shares Value IT Services 0.73% Paychex, Inc. 150,000 $4,155,000 Semiconductors & Semiconductor Equipment 4.56% Intel Corp. 500,000 10,035,000 Linear Technology Corp. (L) 291,000 9,378,930 Texas Instruments, Inc. 220,000 6,505,400 Software 3.11% Microsoft Corp. 665,050 17,716,932 Materials 2.63% Chemicals 1.06% Praxair, Inc. 65,800 6,010,172 Containers & Packaging 0.47% Bemis Company, Inc. 85,000 2,699,600 Metals & Mining 1.10% Nucor Corp. (L) 164,000 6,268,080 Telecommunication Services 1.24% Diversified Telecommunication Services 1.24% AT&T, Inc. 248,000 7,068,000 Utilities 0.88% Gas Utilities 0.88% QEP Resources, Inc. 296,000 5,023,120 Maturity Yield* (%) date Par value Value Short-Term Investments 9.81% (Cost $55,771,180) Short-Term Securities 1.81% Federal Home Loan Bank Discount Notes 0.100 11-01-10 $10,300,000 10,300,000 Yield Shares Value Securities Lending Collateral 8.00% John Hancock Collateral Investment Trust (W) 0.2626% (Y) 4,544,458 45,484,570 Total investments (Cost $471,262,130)  107.99% Other assets and liabilities, net (7.99%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 Sovereign Investors Fund | Annual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-10. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-10. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $472,662,791. Net unrealized appreciation aggregated $141,516,043, of which $147,448,448 related to appreciated investment securities and $5,932,405 related to depreciated investment securities. See notes to financial statements Annual report | Sovereign Investors Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $425,790,950) including $44,786,590 of securities loaned (Note2) $568,694,264 Investments in affiliated issuers, at value (Cost $45,471,180) (Note2) 45,484,570 Total investments, at value (Cost $471,262,130) Cash 46,071 Receivable for investmentssold 2,794,445 Receivable for fund sharessold 254,566 Dividends and interestreceivable 612,462 Receivable for securities lendingincome 5,480 Other receivables and prepaidassets 143,891 Totalassets Liabilities Payable for investmentspurchased 2,824,195 Payable for fund sharesrepurchased 618,097 Payable upon return of securities loaned (Note2) 45,481,763 Payable toaffiliates Accounting and legal servicesfees 12,566 Transfer agentfees 149,138 Trusteesfees 101,093 Other liabilities and accruedexpenses 98,674 Totalliabilities Netassets Capital paid-in $457,358,877 Accumulated distributions in excess of net investmentincome (73,787) Accumulated net realized loss oninvestments (31,451,571) Net unrealized appreciation (depreciation) oninvestments 142,916,704 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($503,150,155 ÷ 33,680,372shares) $14.94 Class B ($25,251,815 ÷ 1,697,377shares) 1 $14.88 Class C ($16,584,711 ÷ 1,112,049shares) 1 $14.91 Class I ($23,763,542 ÷ 1,588,337shares) $14.96 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $15.73 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. 16 Sovereign Investors Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Dividends $12,845,598 Interest 184,927 Securitieslending 85,880 Less foreign taxeswithheld (139,821) Total investmentincome Expenses Investment management fees (Note4) 3,397,379 Distribution and service fees (Note4) 1,957,577 Accounting and legal services fees (Note4) 109,087 Transfer agent fees (Note4) 1,219,298 Trustees fees (Note4) 49,772 State registrationfees 77,917 Printing and postage 87,649 Professionalfees 70,105 Custodianfees 82,044 Registration and filingfees 25,700 Other 32,978 Totalexpenses Less expense reductions (Note4) (2,640) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 13,384,481 Investments in affiliatedissuers (15,280) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 28,861,541 Investments in affiliatedissuers 897 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Sovereign Investors Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $5,869,718 $5,445,754 Net realized gain(loss) 13,369,201 (36,860,963) Change in net unrealized appreciation(depreciation) 28,862,438 70,587,105 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,501,755) (5,319,390) ClassB (116,041) (176,828) ClassC (56,428) (51,200) ClassI (228,661) (159,064) ClassR1  (371) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofyear 542,411,080 555,325,015 End ofyear Accumulated distributions in excess of net investmentincome 18 Sovereign Investors Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.16 0.14 0.16 0.21 0.20 0.18 Net realized and unrealized gain (loss) oninvestments 1.10 0.96 (4.93) 1.29 2.51 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.16) (0.14) (0.17) (0.21) (0.21) (0.18) From net realizedgain   (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 6 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $503 $491 $493 $758 $810 $818 Ratios (as a percentage of average net assets): Expenses beforereductions 1.22 1.34 1.20 7 1.14 1.17 1.20 Expenses net of fee waivers andcredits 1.21 1.33 1.20 7 1.14 1.16 1.19 Net investmentincome 1.09 1.13 1.19 7 1.04 1.04 0.92 Portfolio turnover (%) 48 77 8 64 46 36 30 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. See notes to financial statements Annual report | Sovereign Investors Fund 19 CLASS B SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.06 0.06 0.06 0.07 0.07 0.04 Net realized and unrealized gain (loss) oninvestments 1.10 0.95 (4.91) 1.28 2.50 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.06) (0.08) (0.07) (0.07) (0.04) From net realizedgain   (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 6 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $25 $34 $43 $79 $111 $155 Ratios (as a percentage of average net assets): Expenses beforereductions 1.93 2.05 1.90 7 1.85 1.87 1.90 Expenses net of fee waivers andcredits 1.93 2.04 1.90 7 1.84 1.86 1.89 Net investmentincome 0.41 0.46 0.47 7 0.33 0.34 0.21 Portfolio turnover (%) 48 77 8 64 46 36 30 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. CLASS C SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.05 0.05 0.07 0.07 0.07 0.04 Net realized and unrealized gain (loss) oninvestments 1.11 0.96 (4.93) 1.29 2.50 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.06) (0.08) (0.07) (0.07) (0.04) From net realizedgain   (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 6 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $13 $9 $15 $15 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.91 2.03 1.90 7 1.85 1.87 1.90 Expenses net of fee waivers andcredits 1.91 2.02 1.90 7 1.84 1.86 1.89 Net investmentincome 0.38 0.39 0.48 7 0.34 0.34 0.21 Portfolio turnover (%) 48 77 8 64 46 36 30 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. 20 Sovereign Investors Fund | Annual report See notes to financial statements CLASS I SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.19 0.21 0.11 0.30 0.28 0.27 Net realized and unrealized gain (loss) oninvestments 1.13 0.96 (4.81) 1.29 2.52 0.27 Total from investmentoperations Lessdistributions From net investmentincome (0.22) (0.21) (0.22) (0.29) (0.31) (0.27) From net realizedgain   (0.47) (1.94) (2.07) (1.30) Totaldistributions Net asset value, end ofperiod Total return (%) 4 Ratios and supplementaldata Net assets, end of period (inmillions) $24 $4 $10  5  5 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 0.81 0.82 0.73 6 0.71 0.71 0.72 Expenses net of fee waivers andcredits 0.81 0.82 0.73 6 0.71 0.71 0.72 Net investmentincome 1.36 1.77 1.02 6 1.54 1.44 1.40 Portfolio turnover (%) 48 77 7 64 46 36 30 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 The portfolio turnover rate for the year ended 10-31-09 has been revised from what was previously reported to exclude the effect of certain short-term investments in a collateral managementvehicle. See notes to financial statements Annual report | Sovereign Investors Fund 21 Notes to financial statements Note 1  Organization John Hancock Sovereign Investors Fund (the Fund) is a diversified series of John Hancock Investment Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital and income without assuming undue market risks. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Class R1 shares converted into Class A shares on August 21, 2009. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
